FILED
                                                                               February 1, 2022
                                                                                EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS



State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0976 (Raleigh County 19-F-47)

Kevin Wayne Saunders,
Defendant Below, Respondent




                               MEMORANDUM DECISION



       Petitioner Kevin Wayne Saunders, by counsel G. Todd Houck, appeals the November 6,
2020, order of the Circuit Court of Raleigh County denying his motion for reduction of sentence.
Respondent State of West Virginia, by counsel Patrick Morrisey and Lara K. Bissett, filed a
summary response in support of the circuit court’s order.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        During the night of October 29, 2018, petitioner attempted several carjackings and
committed multiple robberies in Beckley, West Virginia. Petitioner was thereafter indicted in the
Circuit Court of Raleigh County on five counts of first-degree robbery, one count of second-degree
robbery, two counts of breaking and entering an automobile, and one count of battery. Pursuant to
a plea agreement, petitioner pled guilty to four counts of first-degree robbery, one count of second-
degree robbery, and one count of battery, with the other charges being dismissed. The plea
agreement provided that each party was free to argue their respective positions as to sentencing.

       Petitioner’s presentence investigation report included prior convictions for first-degree
robbery, assault, grand larceny, driving under the influence, and trespassing from 2007 through
2018. At a December 19, 2019, sentencing hearing, the State argued that society needed
                                                1
protection from petitioner and recommended twenty-five years of incarceration for each of his
first-degree robbery convictions. The State further argued that the circuit court should sentence
petitioner to five to eighteen years of incarceration for his second-degree robbery conviction and
to one year of incarceration for his battery conviction. The State recommended that all of
petitioner’s sentences should run consecutively to each other. Petitioner argued that his drug
addiction should be taken into account. One of petitioner’s victims told the circuit court that,
because she was working the night shift when she encountered petitioner, she quit her job and no
longer went out after dark.

        In sentencing petitioner, the circuit court noted not only the devastating effect drug
addiction has on the community, but also petitioner’s “long history of criminal activity.” The
circuit court imposed terms of fifteen years of incarceration for three of petitioner’s first-degree
robbery convictions. For the remaining first-degree robbery conviction, the circuit court sentenced
petitioner to twenty years of incarceration because petitioner’s “actions at Papa John’s involved
more than one individual . . . placed in fear.” The circuit court sentenced petitioner to five to
eighteen years of incarceration for his second-degree robbery conviction and to one year of
incarceration for his battery conviction. The circuit court ran petitioner’s sentences consecutively
to each other, except for his sentence for battery which the circuit court ran concurrently with his
other sentences.

        On April 6, 2020, petitioner filed a motion for reduction of sentence pursuant to Rule 35(b)
of the West Virginia Rules of Criminal Procedure. 1 In the Rule 35(b) motion, petitioner challenged
the validity of his convictions and further asked the circuit court to consider a reduced or alternative
sentence, noting that he “has been clean of any controlled substances since October [of] 2018 and
is currently enrolled in a disciple course.” On June 12, 2020, the circuit court held a hearing on the
motion for reduction of sentence via Skype pursuant to COVID-19 protocols. The State argued
that the circuit court should decline to consider petitioner’s challenge to his convictions’ validity
as it was beyond the scope of a Rule 35(b) motion. The circuit court asked petitioner if there was
any other matter he wanted to raise. In response, petitioner argued that his sentences were
disproportionate to his offenses and provided testimony about his disciple course. Petitioner
explained that it was a religious studies course and that substance abuse classes were not available
to him at the Southwestern Regional Jail.


       1
           Rule 35(b) of the West Virginia Rules of Criminal Procedure provides:

       A motion to reduce a sentence may be made, or the court may reduce a sentence
       without motion within 120 days after the sentence is imposed or probation is
       revoked, or within 120 days after the entry of a mandate by the supreme court of
       appeals upon affirmance of a judgment of a conviction or probation revocation or
       the entry of an order by the supreme court of appeals dismissing or rejecting a
       petition for appeal of a judgment of a conviction or probation revocation. The court
       shall determine the motion within a reasonable time. Changing a sentence from a
       sentence of incarceration to a grant of probation shall constitute a permissible
       reduction of sentence under this subdivision.
                                                 2
        By order entered on November 6, 2020, the circuit court found that petitioner may not
challenge the validity of either his convictions or his sentences in a Rule 35(b) motion pursuant to
Syllabus Point 2 of State v. Marcum, 238 W. Va. 26, 792 S.E.2d 37 (2016). The circuit court
further found that there was no change in petitioner’s circumstances that would justify a
modification or reduction in his sentences as “the [c]ourt anticipated and expected him to be sober
and to participate in programs and services” during his incarceration. Accordingly, the circuit court
denied petitioner’s motion for reduction of sentence.

        Petitioner appeals the November 6, 2020, order denying his Rule 35(b) motion. By
scheduling order entered December 22, 2020, this Court directed that “the assignments of error in
this appeal must relate only to the circuit court’s decision not to reduce . . . petitioner’s sentence[.]”

        In Syllabus Point 1 of Marcum, we held that,

                 “[i]n reviewing the findings of fact and conclusions of law of a circuit court
        concerning an order on a motion made under Rule 35 of the West Virginia Rules
        of Criminal Procedure, we apply a three-pronged standard of review. We review
        the decision on the Rule 35 motion under an abuse of discretion standard; the
        underlying facts are reviewed under a clearly erroneous standard; and questions of
        law and interpretations of statutes and rules are subject to a de novo review.” Syl.
        Pt. 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

238 W. Va. at 27, 792 S.E.2d at 38. “Rule 35(b) of the West Virginia Rules of Criminal Procedure
only authorizes a reduction in sentence. Rule 35(b) is not a mechanism by which defendants may
challenge their convictions and/or the validity of their sentencing.” Id., Syl. Pt. 2.

        On appeal, petitioner raises a single assignment of error: that his sentences were
disproportionate to his offenses. The State counters that, in challenging the validity of his
sentences, petitioner runs afoul of Syllabus Point 2 of Marcum and this Court’s scheduling order
which directed petitioner to limit any assignments of error to the denial of his motion for reduction
of sentence.

        This Court in Marcum explained that

                it is abundantly clear that Rule 35(b) cannot be used as a vehicle to
        challenge a conviction or the validity of the sentence imposed by the circuit court,
        whether raised in the Rule 35(b) motion or in the appeal of the denial of the Rule
        35(b) motion. In other words, challenges to convictions or the validity of sentences
        should be made through a timely, direct criminal appeal before this Court will have
        jurisdiction to consider the matter. See Syl. Pt. 2, State ex rel. Davis v. Boles, 151
        W.Va. 221, 151 S.E.2d 110 (1966) (“An appellate court is without jurisdiction to
        entertain an appeal after the statutory appeal period has expired.”).

Id. at 31, 792 S.E.2d at 42 (Footnotes omitted.). Therefore, pursuant to Syllabus Point 2 of
Marcum, we decline to consider petitioner’s challenge to his sentences’ validity.
                                               3
        The State further argues that, even if petitioner assigned error to the denial of the Rule
35(b) motion, the circuit court did not abuse its discretion in denying the motion. Based upon our
review of the record, including the sentencing transcript, the Rule 35(b) motion, and the transcript
of the Rule 35(b) hearing, we concur with the circuit court’s finding that there was no change in
petitioner’s circumstances that would justify a modification or reduction in his sentences.
Therefore, we conclude that the circuit court properly denied the motion.

        For the foregoing reasons, we affirm the circuit court’s November 6, 2020, order denying
petitioner’s motion for reduction of sentence.

                                                                                         Affirmed.

ISSUED: February 1, 2022


CONCURRED IN BY:

Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton

DISQUALIFIED:

Chief Justice John A. Hutchison




                                                 4